Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT is dated as of October 16, 2015 (the “Agreement”)
and is entered into by and between SkyPeople Fruit Juice, Inc., a Florida
corporation (the “Company” or the "Seller") and SkyPeople International Holdings
Group Limited, a Cayman Islands Company (the “Buyer”).

 

RECITALS

 

WHEREAS, the Buyer, through its two wholly owned subsidiaries, indirectly holds
50.2% of the equity of the Company, and wishes to purchase 5,321,600 shares of
common stock of the Company (the "Shares") at $1.50 per share; and

 

WHEREAS, the Company is willing to sell the Buyer 5,321,600 shares of common
stock of the Company at $1.50 per share; and

 

WHEREAS, The Buyer has previously provided the Loan to a subsidiary of the
Company described in Section 3 of this Agreement.

 

WITNESSETH

 

NOW THEREFORE, in consideration of the above recitals and promises made in this
Agreement, the parties hereby agree as follows:

 

SECTION 1. Share Purchase. Subject to the terms and conditions of this
Agreement, the Company shall issue and sell to the Buyer, and the Buyer shall
purchase from the Company 5,321,600 shares of common stock of the Company (the
"Transaction"). The purchase price for the Shares is $1.50 per share (the
"Purchase Price").

 

SECTION 2. Adjustment of the Purchase. If the closing price for the common stock
of the Company quoted on the NASDAQ Global Market is higher than $1.50 per share
on the third business day after the public release of the Company's quarterly
results for the quarter ended September 30, 2015, counting the day of the
release as the first business day, the Purchase Price shall be adjusted to such
closing price per share (the "Adjusted Price"), and the Buyer shall pay the
additional amount that equals to the difference between the Purchase Price and
Adjusted Price times 5,321,600 shares to the Company (the "Additional Amount").

 

If the closing price for the common stock of the Company quoted on the NASDAQ
Global Market is lower than $1.50 per share on the third business day after the
public release of the Company's quarterly results for the quarter ended
September 30, 2015, counting the day of the release as the first business day,
no adjustment of the Purchase Price shall be made.

 

SECTION 3. Payments. The total purchase price of the Shares is $7,982,400 (the
"Total Price") and shall be paid by cancellation of the loan from the Buyer to
SkyPeople Juice Group Co., Ltd. (a 99.78% indirectly owned subsidiary of the
Company and the "Borrower") under a loan agreement dated on February 18, 2013
and renewed on February 18, 2014 (the "Loan") in its principal amount. The Buyer
confirms that the shareholder who owns the remaining 0.22 % of the Borrower has
paid $17,600 in cash to the Buyer as a part of repayment of the Loan. Any amount
of interest owed before the cancellation of the Loan shall remain of the
obligation of the Borrower to the Buyer. The Shares shall be issued and
delivered within fifteen business days upon the consummation of the Transaction.
Upon the consummation of the Transaction, the principal amount of the Loan is
deemed as fully repaid to the Buyer.

 



 

 

 

If there is a price adjustment according to the Section 2 above, the Additional
Amount shall be paid by the Buyer within fifteen business days after the
Adjusted Price is determined.

 

SECTION 4. Representations and Warranties of the Company. The Company represents
and warrants to the Buyer that it is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and the
Company has all requisite legal and corporate power, and has taken all corporate
action on the part of its officers, directors and shareholders as may be
necessary for the authorization, execution and delivery of this Agreement.

 

SECTION 5. Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Company that it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and the Buyer
has all requisite legal and corporate power, and has taken all corporate action
on the part of its officers, directors and shareholders as may be necessary for
the authorization, execution and delivery of this Agreement.

 

SECTION 6. Registration Rights. Within 180 days from the effective date of this
Agreement, the Company shall file a registration statement on Form S-3 or Form
S-1 or on such other form promulgated by the SEC for which the Company then
qualifies for the registration of the Shares for their resale by the Buyer .

 

SECTION 7. Restricted Securities. The Buyer understands that the Shares are
characterized as "restricted securities" under U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Buyer understands that the Shares have not
been qualified or registered under the laws of any other jurisdiction and
therefore may be viewed as restricted securities under any or all of such other
applicable securities laws.

 

SECTION 8. Legends. The Buyer understands that the certificates evidencing the
Shares issued pursuant to this Agreement may bear the following legend:

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE (A) ABSENCE OF (1) A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR (II) AN
OPINION OF COUNSEL TO THE HOLDER THAT SUCH REGISTRATION IS NOT REQUIRED OR (B)
UNLESS SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT. THIS SECURITY MAY NOT BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT BUT MAY BE PLEDGED IN
CONNECTION WITH ANY LOAN SECURED BY SUCH SECURITIES FOR THE BENEFIT OF THE
COMPANY."

 



 2 

 

 

SECTION 9. Miscellaneous.

 

9.1 Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances, as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.

 

9.2 Number and Gender. All words and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require or as otherwise
appropriate in view of their context.

 

9.3. Captions. Captions are provided herein for convenience only and they are
not to serve as a basis for interpretation or construction of this Agreement,
nor as evidence of the intention of the parties hereto.

 

9.4 Severability. The provisions of this Agreement are severable. The
invalidity, in whole or in part, of any provision of this Agreement shall not
affect the validity or enforceability of any other of its provisions. If one or
more provisions hereof shall be declared invalid or unenforceable, the remaining
provisions shall remain in full force and effect and shall be construed in the
broadest possible manner to effectuate the purposes hereof. The parties further
agree to replace such void or unenforceable provisions of this Agreement with
valid and enforceable provisions that will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provisions.

 

9.5 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed as an original; when executed, separately or together,
all of such counterparts shall constitute a single original instrument,
effective in the same manner as if all parties hereto had executed one and the
same instrument.

 

9.6 Entire Agreement. This Agreement is intended by the parties hereto to be the
final expression of their agreement and constitutes and embodies the entire
agreement and understanding between the parties hereto with regard to the
subject matter hereof and is a complete and exclusive statement of the terms and
conditions thereof, and shall supersede any and all prior oral and written
correspondence, conversations, negotiations, agreements and understandings
relating to the same subject matter.

 

9.7 Amendment. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Investors. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each of the parties hereto.

 

9.9 Governing Law. This Agreement shall be governed by and construed in and
accordance with the law of the State of Florida, without giving effect to the
conflict of law principles thereof.

 



 3 

 

 

9.10 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors of the parties hereto whose rights or obligations
hereunder are affected by such terms and conditions. This Agreement, and the
rights and obligations hereunder, shall not be assigned. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

9.11 Effectiveness of this Agreement. This Agreement shall become effective when
it is executed by all parties and the date stated in the first sentence of this
Agreement shall be the effective date.

 

[The remainder of this page has been left intentionally blank]

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement with the
intent and agreement that the same shall be effective as of the day and year
first above written.

 

  SkyPeople Fruit Juice, Inc.         By: /s/ Xin Ma     Name: Xin Ma     Title:
Chief Financial Officer         SkyPeople International Holdings Group Limited.
        By: /s/ Yongke Xue     Name: Yongke Xue     Title: Chief Executive
Officer

 

 

5



 

